                                                                              IN THE UNITED STATES DISTRICT COURT

                                                                                          DISTRICT OF ALASKA

                                                         CHARLES E. NASH,                               )
                                                                                                        )          Case No. 3:19-CV-00235-JMK
                                                                       Plaintiff,                       )
                                                                                                        )
                                                         vs.                                            )
                                                                                                        )
                                                         MATANUSKA-SUSITNA BOROUGH,                     )
                                                                                                        )
                                                                       Defendant.                       )
                                                                                                        )

                                                                  MATANUSKA-SUSITNA BOROUGH’S MOTION TO COMPEL

                                                                                           I.     Relief Requested

                                                               The Matanuska-Susitna Borough (hereinafter “Borough”) hereby moves the Court

                                                        for an order compelling Charles E. Nash (hereinafter “Mr. Nash”) to provide outstanding
BOROUGH ATTORNEY’S OFFICE




                                                        discovery responses. Specifically, the Borough seeks Rule 26(a) initial disclosures, Rule 33
                            Matanuska-Susitna Borough

                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia




                                                        answers to interrogatories, Rule 34 documents, and Rule 36 admissions due. The Borough
                                  (907) 861-8677




                                                        certifies that it has in good faith – before and after the Court’s stay due to the pandemic –

                                                        conferred and attempted to confer with Mr. Nash in an effort to obtain Mr. Nash’s

                                                        disclosures and discovery responses without court action per Fed. R. Civ. P. 37(a)(1) and

                                                        Local Rule 37.1. (See Affidavit of Assistant Borough Attorney Shannon Bodolay (herein

                                                        “Bodolay Aff.”) at ¶ 2.) The Borough respectfully requests that the Court enter an order

                                                        compelling Mr. Nash to produce the requested discovery and for the Borough’s reasonable

                                                        expenses incurred in making this motion, including attorney fees.




                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                 Page 1 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 1 of 12
                                                                                          II.    Factual Background

                                                               Mr. Nash seeks compensation for takings he alleges occurred under the Constitution

                                                        of the United States and Alaska. (Compl.) His allegations appear to stem from a relationship

                                                        that began in 1998 when Mr. Nash entered into a Timber Sale Contract with the Borough to

                                                        purchase, cut, and remove certain timber from a 24,500 acre contract area that was, and will

                                                        continue to be, referred to as the “Chijuk” Forest. (Bodolay Aff. ¶ 3.) Since that initial 1998

                                                        Timber Contract, the parties have settled disputes and entered into subsequent agreements

                                                        related to the Chijuk timber. (Id.)

                                                               After Mr. Nash filed his Complaint in August 2019, the Borough and Mr. Nash met

                                                        for a joint scheduling conference and discussed pretrial deadlines on November 8, 2019. (Id.

                                                        ¶ 4.) After the discussion the parties agreed, and the Court so ordered the parties, to provide

                                                        initial disclosures and preliminary witness lists by January 6, 2020. Scheduling and Planning
BOROUGH ATTORNEY’S OFFICE
                            Matanuska-Susitna Borough




                                                        Conference Report and Scheduling and Planning Order. Six months ago, the Borough
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia

                                  (907) 861-8677




                                                        complied with the Court’s Order, but Mr. Nash did not. (Id. ¶ 6-7.)

                                                               The Borough contacted Mr. Nash on January 13, 2020 – a week after initial

                                                        disclosures were due – and Mr. Nash informed the Borough he would submit the disclosures

                                                        by the end of the week. (Id. ¶ 7, Ex. A.) Mr. Nash failed to do so and instead informed the

                                                        Borough that he would not meet his own extended deadline and wanted an additional

                                                        extension to January 20, 2020. (Id. ¶ 8, Ex. B.) On January 20, 2020, Mr. Nash submitted

                                                        his incomplete initial disclosures – he listed six individuals and referenced only the Alaska




                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                   Page 2 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 2 of 12
                                                        and U.S. Constitutions as documents he believed had information supporting his claims. (Id.

                                                        ¶ 9, Ex. C.)

                                                               The following day, January 21, 2020, the Borough sent a letter to Mr. Nash conveying

                                                        that it believed the disclosures were incomplete and how Rule 26(a)(1) required Mr. Nash

                                                        to provide more information for the initial disclosures. (Id. ¶ 10, Ex. D.) Mr. Nash responded

                                                        the same day and explained he was traveling and would be sending additional disclosures

                                                        within the next few days. (Id. ¶ 10.) The next day, the Borough again requested Mr. Nash

                                                        provide the due disclosures. (Id. ¶ 11, Ex. B.)

                                                               Nearly a week later, on January 27, 2020, Mr. Nash emailed the Borough what he

                                                        titled “Supplemental Disclosures of Charles E. Nash.” (Id. ¶ 12, Ex. F.) This disclosure

                                                        simply stated three monetary amounts representing the damages Mr. Nash was claiming, but

                                                        failed to include any supporting documentation regarding the calculations of the amounts as
BOROUGH ATTORNEY’S OFFICE
                            Matanuska-Susitna Borough




                                                        required by Rule 26(a)(1)(A)(iii). (Id.) On February 3, 2020, the Borough responded with a
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia

                                  (907) 861-8677




                                                        request that Mr. Nash complete the initial disclosures – specifically by providing copies of

                                                        documents, emails, and tangible items – to support Mr. Nash’s claims and calculation of

                                                        damages. (Id. ¶ 13, Ex. G.)

                                                               On February 9, 2020, the Borough received an email from Mr. Nash containing a

                                                        letter (dated January 7, 2020), explaining that Mr. Nash’s house and garage had been broken

                                                        into during May and June 2019 – months before he filed this lawsuit. (Id. ¶ 14, Ex. H.) For

                                                        the first time, Mr. Nash stated that the files and records relevant to the suit had been scattered




                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                      Page 3 of 12
                                                           Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 3 of 12
                                                        and water damaged, and he would need to reconstruct and retrieve those documents to

                                                        provide his initial disclosures to the Borough. (Id.)

                                                               Having been sued in Federal Court by the assertion of vague allegations with

                                                        practically no detail regarding the substance of Mr. Nash’s claims, on February 19, 2020,

                                                        the Borough served Mr. Nash with its First Set of Discovery Requests under Fed. R. Civ. P.

                                                        26, 33, 34, and 36 – seeking information needed to prepare its defense to Mr. Nash’s claims.

                                                        (Id. ¶ 15, Ex. I.) Among the requests were interrogatories important to the Borough’s defense

                                                        of this case – such as the specific name and location of the property Mr. Nash alleges was

                                                        taken and the specific act by the Borough Mr. Nash alleges constituted a takings. (See Id.)

                                                        Mr. Nash had 30 days – by March 20, 2020 – to respond. Fed. R. Civ. 33(b)(2); Fed. R. Civ.

                                                        34(b)(2)(A); Fed. R. Civ. 36(a)(3).

                                                               On March 11, 2020, three weeks after the Borough served Mr. Nash with the First
BOROUGH ATTORNEY’S OFFICE
                            Matanuska-Susitna Borough




                                                        Set of Discovery Requests, the Governor of Alaska issued a Public Health and Disaster
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia

                                  (907) 861-8677




                                                        Emergency Declaration due to the COVID-19 pandemic. Admin. Order No. 315, COVID-

                                                        19 Directive. Two days later, and less than a week before Mr. Nash’s discovery response

                                                        was due, the President of the United States declared a national emergency due to the COVID-

                                                        19 pandemic. Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020).

                                                               On March 20, 2020, the answers to the Borough’s First Set of Discovery Requests

                                                        were due; the Borough received nothing from Mr. Nash on or prior to the due date. (Bodolay

                                                        Aff. ¶ 15.) On March 25, 2020, the Borough requested a discussion with Mr. Nash regarding

                                                        the outstanding discovery and disclosure requests. (Id. ¶ 16.)


                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                 Page 4 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 4 of 12
                                                               On March 30, 2020, the United States District Court for the District of Alaska

                                                        imposed a stay on all civil matters for 30 days. Miscellaneous General Order 20-11. The

                                                        parties had a teleconference call in which both parties discussed the pandemic and its

                                                        implications on proceeding with the case (Bodolay Aff. ¶ 17.); Mr. Nash agreed to provide

                                                        the overdue initial disclosures and discovery responses by April 17, 2020. (Id. Ex. J.)

                                                        However, on April 15, 2020, Mr. Nash emailed the Borough and stated he needed additional

                                                        time for health reasons; the Borough without question allowed for additional time. (Id. ¶ 18,

                                                        Ex. K.)

                                                               On April 20, 2020, the Court extended its 30-day stay on all civil matters for an

                                                        additional 30 days. Miscellaneous General Order 20-13. On April 24, 2020, Mr. Nash and

                                                        the Borough had another conference call in which the parties agreed to jointly request

                                                        extensions for the remaining, upcoming discovery and pretrial deadlines to a later date due
BOROUGH ATTORNEY’S OFFICE
                            Matanuska-Susitna Borough




                                                        to the pandemic. (Bodolay Aff. ¶ 19.) However, this agreement did not extend the deadlines
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia

                                  (907) 861-8677




                                                        that had already passed for (1) Mr. Nash’s overdue initial disclosures, which were due on

                                                        January 6, 2020, under this Court’s Scheduling and Planning Order, and (2) Mr. Nash’s

                                                        outstanding responses to the Borough’s First Set of Discovery Requests. (Joint Motion to

                                                        Extend Pre-Trial Deadlines)

                                                               On May 8, 2020, the parties received a Notice of Stay from this Court that this case

                                                        had been stayed until June 1, 2020 – the stay on civil proceedings expired June 1, 2020.

                                                        Miscellaneous General Order 20-17.




                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                 Page 5 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 5 of 12
                                                               On June 5, 2020 the Governor’s interstate air travel restrictions changed which allow

                                                        individuals to travel more freely. Health Mandate 10.1: Interstate and International Travel,

                                                        (Jun. 5, 2020).

                                                               On June 17, 2020, the Borough sent a letter requesting Mr. Nash’s long overdue initial

                                                        disclosures and a response to the Borough’s First Set of Discovery Requests by June 30,

                                                        2020. (Bodolay Aff. ¶ 20, Ex. L.) The Borough also provided notice that if Mr. Nash failed

                                                        to meet this deadline, the Borough – seeing no other alternative – would seek the Court’s

                                                        assistance by filing a Motion to Compel. (Id. at 3.) On June 29, 2020, the Borough received

                                                        an email from Mr. Nash stating he was working on the disclosures and would be sending

                                                        them in the “next couple of days.” (Id. ¶ 21, Ex. M.) The Borough has not received a response

                                                        from Mr. Nash to date – nearly two weeks have lapsed since then. (Id. ¶ 22.)

                                                               On July 8, 2020 the Court issued Miscellaneous General Order 20-24 which continues
BOROUGH ATTORNEY’S OFFICE
                            Matanuska-Susitna Borough




                                                        to recognize the effect the COVID-19 measures may still have on discovery proceedings.
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia

                                  (907) 861-8677




                                                               At the time of filing this motion, Mr. Nash’s initial disclosures for a claim which he

                                                        appears to be seeking $8 million are six months overdue and, even considering the impact

                                                        of the pandemic, his responses to the Borough’s First Set of Discovery Requests are overdue.

                                                        Mr. Nash has ignored disclosure deadlines, misrepresented when responses would be

                                                        forthcoming, repeatedly requested extensions of time, and then failed to timely respond.

                                                        While the Borough is undoubtedly aware and sensitive to the wide spread disruption the

                                                        pandemic has caused, Mr. Nash’s conduct leaves the Borough no choice but to seek this




                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                 Page 6 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 6 of 12
                                                        Court’s help. Mr. Nash’s dilatory conduct is impacting the Borough’s ability to defend this

                                                        case.

                                                                                              III.   Argument

                                                                A. Initial Disclosures

                                                                The disclosures Mr. Nash has provided thus far fail to meet his discovery obligation.

                                                        Under Fed. R. Civ. P. 26(a)(1)(A), “a party must, without awaiting a discovery request,

                                                        provide to the other parties” its initial disclosures of information and materials – such as

                                                        names of witnesses and copies of documents – it may use to support its claims or defenses.

                                                        The party must also provide a “computation of each category of damages claimed by the

                                                        disclosing party” and must make available any unprivileged documents or evidentiary

                                                        materials on which the calculations are based. Fed. R. Civ. P. 26(a)(1)(A)(iii). To date,

                                                        Mr. Nash has not provided one document to support any aspect of his takings claim. The
BOROUGH ATTORNEY’S OFFICE
                            Matanuska-Susitna Borough




                                                        only information he has disclosed regarding his damages are as follows:
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia

                                  (907) 861-8677




                                                                    ....

                                                                    1. Construction of Oil Well Road from Mile 6 to Mile 16; including
                                                                    permit acquisition, design work, and physical construction of the
                                                                    roadway; $ 500,000 per mile.

                                                                    2. Construction of a 40 foot X 12 foot modular bridge at Cottonwood
                                                                    Creek;
                                                                    including permit acquisition, engineering, mitigation of
                                                                    environmental damage caused by a failed project previously
                                                                    constructed by the Matanuska-Susitna Borough at Cottonwood Creek
                                                                    and actual bridge construction; $900,000.

                                                                    3. Construction of a 160 foot, three span bridge at Kroto Creek;
                                                                    including permit work, engineering, actual bridge construction and


                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                 Page 7 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 7 of 12
                                                                   mitigation of environmental damage to the stream banks caused by
                                                                   years of fording. $ 2,100,000.


                                                        (Bodolay Aff. ¶ 12, Ex. F.) Simply put, the lump sum damage figures he referenced in his

                                                        “supplemental disclosures” do not provide the requisite calculation of damages required by

                                                        the rule. Additionally problematic is the complete lack of documents or materials relating

                                                        to his claim of damages. If Mr. Nash has any documentary evidence he believes supports

                                                        his claim, Rule 26 requires he provide them. See R & R Sails, Inc. v. Ins. Co. of Pa., 673

                                                        F.3d 1240, 1246-47 (9th Cir. 2012) (holding a district court did not abuse its discretion in

                                                        concluding the plaintiff had violated its discovery obligations by failing to provide

                                                        documents for damages calculations in a timely manner).

                                                               A major purpose of the initial disclosure requirement is to “accelerate the exchange

                                                        of basic information about the case and to eliminate the paper work involved in requesting
BOROUGH ATTORNEY’S OFFICE
                            Matanuska-Susitna Borough




                                                        such information.” BWP Media USA Inc. v. Urbanity, LLC, 696 F. App'x 795, 797 (9th Cir.
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia

                                  (907) 861-8677




                                                        2017) (citing R & R Sails, 673 F.3d at 1246, which quotes Fed. R. Civ. P. 26 advisory

                                                        committee’s note to 1993 Amendments). In the present case, Mr. Nash’s failure to provide

                                                        complete initial disclosures frustrates the Borough’s purpose in defending this case because

                                                        it has needlessly expended resources on creating documents and interrogatory requests

                                                        seeking, in part, discovery that Rule 26(a) already requires Mr. Nash to produce

                                                        automatically.




                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                Page 8 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 8 of 12
                                                               B. Other Discovery

                                                               Mr. Nash has also failed to meet its obligations under Rules 33, 34, and 36 as he has

                                                        not provided any responses to the Borough’s requests at all. Under Rule 26(b)(1), “[p]arties

                                                        may obtain discovery regarding any nonprivileged matter that is relevant to any party's claim

                                                        or defense and proportional to the needs of the case. . . .” Mechanisms for obtaining such

                                                        discovery include Rule 33 written interrogatories, Rule 34 requests for the production of

                                                        documents, electronically stored information, and Rule 36 requests for admission. The

                                                        opposing party must timely and appropriately respond. Fed. R. Civ. P. 33(b)(2); Fed. R. Civ.

                                                        P. 34(b)(2)(A); Fed. R. Civ. P. 36(a)(3).

                                                               Under Rule 37(a)(1), “a party may move for an order compelling disclosure or

                                                        discovery.” A party may move to compel disclosure under Rule 37(a)(3)(A) if another party

                                                        fails to make initial disclosures required by Rule 26(a) and may move to compel a discovery
BOROUGH ATTORNEY’S OFFICE
                            Matanuska-Susitna Borough




                                                        response under Rule 37(a)(3)(B) if another party fails to answer an interrogatory submitted
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia

                                  (907) 861-8677




                                                        under Rule 33 or to produce documents requested under Rule 34. For the purposes of moving

                                                        to compel disclosures and discovery responses, “an evasive or incomplete disclosure,

                                                        answer, or response must be treated as a failure to disclose, answer, or respond.” Fed. R.

                                                        Civ. P. 37(a)(4). Mr. Nash has completely failed to respond to the Borough’s discovery

                                                        requests. Critical here, some of the information the Borough seeks about Mr. Nash’s claims

                                                        is very basic and should be readily accessible:

                                                                   Interrogatory No. 1: . . .
                                                                   Please identify and describe in detail (1) the “property” you mean by
                                                                   “Plaintiffs property,” (including the name and location), (2) the
                                                                   Borough act that you believe constituted the alleged “taking” of the

                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                 Page 9 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 9 of 12
                                                                   property, and (3) your use of the “property” at the time you allege its
                                                                   taking occurred for which you seek compensation through your
                                                                   complaint.


                                                        (Bodolay Aff. ¶ 15, Ex. I. at Interrog. No. 1.) Mr. Nash’s pro se status does not excuse his

                                                        adherence to the discovery rules or this Court’s Orders in that “[p]ro se litigants must follow

                                                        the same rules of procedure that govern other litigants.” King v. Atiyeh, 814 F.2d 565, 567

                                                        (9th Cir. 1987) (overruled on other grounds); see also Carter v. C.I.R., 784 F.2d 1006, 1008

                                                        (9th Cir. 1986) (“Although pro se, [the plaintiff] is expected to abide by the rules of the court

                                                        in which he litigates”).

                                                               The Borough has met its burden of making a good faith effort to work with Mr. Nash

                                                        to obtain discovery without Court intervention. The Borough recognizes that prior to filing

                                                        a motion to compel discovery and requesting assistance from the court, Fed. R. Civ. P.
BOROUGH ATTORNEY’S OFFICE




                                                        37(a)(1) and L. Civ. R. 37.1 requires that the moving party make a good faith effort to confer
                            Matanuska-Susitna Borough

                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia




                                                        with the nonmovant in an effort to obtain discovery without the court’s intervention. A good
                                  (907) 861-8677




                                                        faith effort may be established through phone conferences, email communications, or

                                                        personal meetings amongst the parties. See, e.g., Benavidez v. Sandia Nat’l Labs., 319

                                                        F.R.D. 696, 723 (D.N.M. 2017). The Borough made numerous good faith attempts to confer

                                                        by maintaining prompt and consistent mail, email, and telephonic communications with Mr.

                                                        Nash, reaching out to Mr. Nash each time he missed a discovery deadline, and cooperating

                                                        with the plaintiff to extend deadlines due to Mr. Nash personal requests. (Bodolay Aff. ¶ 7,

                                                        Ex. A.; ¶ 10, Ex. D.; ¶ 11, Ex. B., ¶ 13, Ex. G.; ¶ 16, ¶ 17, Ex. J.; ¶ 18.) However, Mr. Nash

                                                        has ignored discovery deadlines, misrepresented when his responses would be forthcoming,

                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                    Page 10 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 10 of 12
                                                        repeatedly requested extensions of time, and has failed to provide the Borough with

                                                        complete discovery responses. Mr. Nash’s conduct leaves the Borough no choice but to seek

                                                        this Court’s intervention.

                                                               This Court should also award the Borough attorney fees for bringing this motion.

                                                        Under Fed. R. Civ. P. 37(a)(5)(A), if a motion to compel is granted, “the court must, after

                                                        giving an opportunity to be heard, require the party or deponent whose conduct necessitated

                                                        the motion [. . .] to pay the movant's reasonable expenses incurred in making the motion,

                                                        including attorney's fees.”

                                                                                            IV.    Conclusion

                                                               At this juncture, the Borough lacks recourse other than to request assistance by the

                                                        Court to compel Mr. Nash to comply with its discovery obligations. Mr. Nash has

                                                        demonstrated a pattern of delay, disregard for deadlines, and misrepresentation regarding
BOROUGH ATTORNEY’S OFFICE
                            Matanuska-Susitna Borough




                                                        when his responses will be forthcoming. Mr. Nash’s conduct does not suggest that he intends
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559
                                  350 East Dahlia

                                  (907) 861-8677




                                                        to comply with discovery under the Federal Rules of Civil Procedure. Mr. Nash’s conduct

                                                        continues to hamper the Borough’s ability to obtain basic discovery essential in preparing

                                                        its defense. The Borough can only speculate, based on Mr. Nash’s vague allegations and

                                                        incomplete initial disclosures, as to what action by the Borough Mr. Nash claims constituted

                                                        a takings and to how Mr. Nash calculated his unsubstantiated monetary damages against the

                                                        alleged personal property, among other aspects of the controversy between the parties.

                                                               The Borough respectfully requests that this Court issue an order compelling Mr. Nash

                                                        to provide his full and complete and verified responses to discovery, award the Borough its


                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                               Page 11 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 11 of 12
                                                        reasonable expenses incurred in making this motion, including attorney fees, and grant the

                                                        Borough whatever other relief to which it is justly entitled.

                                                                Dated this 14th day of July, 2020.

                                                                                                              MATANUSKA-SUSITNA BOROUGH
                                                                                                              Nicholas Spiropoulos
                                                                                                              Borough Attorney


                                                                                                              By:     /s/
                                                                                                                    Shannon Bodolay
                                                                                                                     Alaska Bar No. 0211066
                                                                                                                     Shannon.Bodolay@matsugov.us

                                                                                                                    Susan Lemons
                                                                                                                     Alaska Bar No. 1503008
                                                                                                                     Susan.Lemons@matsugov.us


                                                        CERTIFICATE OF SERVICE
BOROUGH ATTORNEY’S OFFICE




                                                         I hereby certify that on the 14th day of July,
                            Matanuska-Susitna Borough




                                                        2020, I caused to be served, via U.S. postage,
                               Palmer, Alaska 99645

                               FAX: (907) 861-8559




                                                        prepaid, a copy of Affidavit of Shannon Bodolay
                                  350 East Dahlia

                                  (907) 861-8677




                                                        in Support of the Matanuska-Susitna Borough’s
                                                        Motion to Compel on:

                                                                Charles E. Nash, Pro Se:
                                                                9165 Poplar Drive
                                                                Melba, Idaho 83641

                                                        and via email at: cnashconsultingforester@gmail.com

                                                                 /s/
                                                         Shannon Bodolay




                                                        MSB’s Motion to Compel
                                                        Nash .v MSB / 3:19-cv-00235-JMK                                                  Page 12 of 12
                                                          Case 3:19-cv-00235-JMK Document 15 Filed 07/14/20 Page 12 of 12
